In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00294-CV


                              HEATH BRYN PAYNE, APPELLANT

                                                    V.

     STATE OF TEXAS FOR THE PROTECTION OF MELISSA WATTS, APPELLEE

                             On Appeal from the 433rd District Court
                                     Comal County, Texas
            Trial Court No. C2020-1335D, Honorable Charles A. Stephens II, Presiding

                                           January 8, 2021
                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Heath Bryn Payne, appeals from the trial court’s Family Violence

Protective Order.1 Now pending before this Court is Payne’s motion seeking voluntary

dismissal of his appeal. The Court finds the motion complies with the requirements of

Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent any



        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
party from seeking relief to which it would otherwise be entitled. As no decision of the

Court has been delivered to date, we grant the motion.       The appeal is dismissed.

Because the motion does not address costs, costs will be taxed against Payne. TEX. R.

APP. P. 42.1(d). No motion for rehearing will be entertained and our mandate will issue

forthwith.

                                                      Per Curiam




                                           2